Affirmed and Memorandum Opinion filed January 27, 2005








Affirmed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00835-CR
____________
 
VERNE LEE WHALEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris County, Texas
Trial
Court Cause No. 971,369
 

 
M E M O R A N D U M  O
P I N I O N
Appellant was convicted of manufacture or delivery of less
than one gram of cocaine.  The trial
court sentenced appellant, in accordance with the jury=s recommendation, to confinement for
ten years in the Institutional Division of the Texas Department of Criminal
Justice, and assessed a $10,000 fine. 
Appellant filed a timely notice of appeal.  




Appellant retained counsel to represent him on appeal.  Counsel filed a motion to withdraw from her
representation of appellant because, after reviewing the record, she concluded
that the appeal is wholly frivolous and without merit, purportedly under the
authority of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967).  The Anders procedural
safeguards are not applicable, however, to an appellant who is represented by a
retained attorney.  See Nguyen v.
State, 11 S.W.3d 376, 379 (Tex. App.BHouston [14th Dist.] 2000, no
pet.).  
This court granted counsel=s motion to withdraw, and ordered
that appellant had thirty days to file a pro se brief or to obtain new counsel
to file a brief on his behalf.  More than
thirty days have elapsed, and appellant has not filed a pro se brief, had an
attorney file a brief on his behalf, or responded to this court=s order.  Accordingly, we review this case without the
benefit of briefs.
We have reviewed the record on appeal and agree with
appellant=s former appellate attorney that the
appeal lacks merit.  Accordingly, we
affirm the judgment of the trial court.  See
Nguyen, 11 S.W. 3d at 379-80.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do not publish C Tex. R. App. P. 47.2(b).